DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/21 has been entered.  Claims 1, 14 and 16 have been amended.  Claims 2-3, 5-6, 10-11 and 17 were previously cancelled.  New claims 19-21 have been added.   Accordingly, claims 1, 4, 7-9, 12-16 and 18-21 are pending and under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 the recitation “MAB<Ang2>(MAB<Ang2>Bi; capture antibody) should be --MAB<Ang2>Bi which is a capture antibody-- .  Appropriate correction is required.
21 is objected to because of the following informalities:  Claim 21 the recitation “MAB<Ang2>(MAB<Ang2>F(ab’)2-Ru; capture antibody)” should be --MAB<Ang2>F(ab’)2-RU which is a detection antibody-- .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
           35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7-9, 12-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.   
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.

  The claims are directed to a naturally occurring correlation between the amount of Ang-2 or Ang-2 and Ang-1 in subjects at risk of recurrence of Atrial Fibrillation, having Atrial Fibrillation or receiving therapy to reduce risk of recurrence of Atrial Fibrillation (“Guidance”, I.A.2.) (2A Prong One).   The additional elements (2A Prong Two) of detecting the amount of Ang-2 and Ang-2 and Ang-1 in a sample from the subject and comparing to a reference, establishing a ratio or comparing a first amount to a second amount and using an analyzer to conduct the assay or a processor to compare results are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also (step 2B), the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of detecting the amount of Ang-2 and comparison to a reference, establishing a ratio or comparing a first amount to a second amount and use of an analyzer to conduct the assay or a processor to compare results are recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
          Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally 

Although the claims recite “using an analyzer to compare”, the limitation “an analyzer” and “a processor” is not considered a particular machine. The limitation “an analyzer”and “a processor” is recited at an extremely high level of generality, and is not specific for example, to any particular assay instrument. This limitation fails to integrate 
          Also, with respect to the recitations “predicting the risk of recurrence of atrial fibrillation in the subject based on the results” as recited in claim 1, “detecting recurrent atrial fibrillation based on the results” as recited in claim 8 and “monitoring a therapy that aims to reduce the risk of recurrence of atrial fibrillation based on the results…” as recited in claim 14. The “predicting”, “detecting” and “monitoring” statements at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the measurement of the level of Ang-2 or Ang-2 and additional markers compared to a reference level or measurement of the levels correlated with recurrence of atrial fibrillation.  The “predicting”, “detecting” and “monitoring” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  As in Mayo, 
          Although new claims 19-20 invoke administering a therapy.  The claims allow for an alternative scenario because claim 1 recites “when the amount of Ang-2 measured in the subject is equal to or greater than the reference” thus the claim allows for a scenario wherein a lesser level is measured and therefore no therapy would be perfomed. 
          Based upon this analysis of the claims as a whole, the above noted claims do not recite something significantly more than the judicial exception.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19- 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 19 the recitation “rhythm control” is vague and indefinite because the specification fails to provide a definition or specific guidance on what is considered to be rhythm control.  Thus the metes and bounds of the claim cannot be ascertained.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

           Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al (Chest, 132, 6, December 2007, pages 1913-1919) (provided in the IDS submitted 09/05/19) in view of Kin et al (Proceedings of the 32nd ISR, 19-21 April 2001, pages 439-443) and further in view of Latini et al (Journal of Internal Medicine, 2011, Vol. 269, pages 160-171) (submitted in the IDS filed 09/05/19), Ray et al (US 2010/0124756) and Nath et al (US 2010/0137420).
Choudhury et al discloses a method comprising measuring Ang-1 and Ang-2 levels by ELISA in a plasma sample of a patient and comparing to that of control subject (e.g. abstract, pgs 1914-1916).  Choudhury et al discloses that the levels of Ang-2 are significantly higher in atrial fibrillation patients than that of healthy controls (e.g. abstract, 
Choudhury et al differs from the instant invention in failing to specifically teach using an analyzer to conduct the assay for measuring Ang-1 and Ang-2.
Kin et al teaches that it is known and conventional in the art to utilize an automated ELISA analyzer for the detection of desired analytes (e.g. abstract). 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of an automated analyzer for the ELISA test in Choudhury et al because Kin et al shows that it is known and conventional in the art that automated ELISA analyzer are utilized in assays for testing for desired analytes.  Thus absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of an automated analyzer for the ELISA in Choudhury et al.
Choudhury et al and Kin et al differ from the instant invention in failing to teach the comparison indicates a risk for recurrence of Atrial Fibrillation.
Latini et al teaches that atrial fibrillation recurs in about 50% of patients of subjects after cardioversion and teaches the measurement of known biomarkers for determining a recurrence of atrial fibrillation (e.g. pages 161, 164).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to deduce that the subject having increased levels of Ang-2 in atrial fibrillation would be at risk of recurrence of atrial fibrillation because Latini et al shows that subjects that have had abnormal rhythms are at risk of suffering atrial fibrillation and that it is known in the art to test biomarkers associated with atrial fibrillation for the 
          Choudhury et al., Kin et al  and Latini et al differ from the instant invention in failing to teach the using a processor to compare the measured amount.
           Ray et al teaches that it is known and conventional in the art to utilize a computer (processor) and software to compare measured values of markers such as Ang-2 (e.g. para’s 0015, 0017, 0077, 0100, 0153, 0159. 0169, 0173) to that of a reference or normal control (e.g. para’s 0015-0018, 0024-0025, 0064-0065, 01201-0122, 0132, 0140, 0161).  Ray et al discloses that the software can also be utilized to classify (e.g. para’s 0103-0105).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to use a computer and software to compare the measured values and make classifications in the modified method of Choudhury et al because Ray et al shows that it is known and conventional in the art to utilize a computer and software for making such comparisons in methods of diagnosis.  Thus absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of a computer and software into the modified method of Choudhury et al.          
 

          

            Nath et al teaches that it is well known and conventional in the art to establish a ratio of two or more markers and compare to a ratio reference value to indicate a condition in a subject (e.g. para. 0048).
             It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate establish a ratio of Ang-2 to Ang-1 in the modified method of Choudhury because Choudhury specifically teaches measuring both Ang-2 and Ang-1 in the plasma sample and specifically provides a comparison of the Ang-2 to the Ang-1 value (e.g. Table 2 & page 1915).  Thus, Choudhury establishes a ratio and therefore it would be obvious to compare this ratio to a reference ratio because Nath et al shows that it is well known and conventional in the art to establish a ratio of two or more markers and compare to a ratio reference value to indicate a condition in a subject.

Response to Arguments
Applicant's arguments filed 11/09/21 have been fully considered but they are not persuasive.  

101 Rejections:
           Applicant argues that the judicial exception correlating Ang-2 or Ang-2 and Ang –1 and atrial fibrillation is not what is claimed. Applicant states that the claims are directed to a new method for determining the risk of recurrence of atrial fibrillation in a 
This argument and statements are not found persuasive because (1) the claims specifically recite “predicting the risk of recurrent of atrial fibrillation in the subject when the amount of Ang-2 measured in the subject is equal to or greater than the reference amount”, “detecting recurrent atrial fibrillation based on the results” and “monitoring a therapy …,wherein an amount of the Ang-2 in the second sample equal to or greater than the amount of Ang-2…”  .Thus the claims recite the judicial exception of these levels in these subjects and correlation.  Under 101 “Directed to” means the exception is recited in the claim, i.e. the claim sets forth or described the exception.  Directed to under 101 rejections does not apply to specifically the preamble of the claim or a purpose of the claim but rather means the exception is recited in the claim.  Thus, for the reasons stated supra and in the previous office action the claims are directed to a naturally occurring correlation between the amount of Ang-2 or Ang-2 and Ang-1 in subjects at risk of recurrence of Atrial Fibrillation, having Atrial Fibrillation or receiving therapy to reduce risk of recurrence of Atrial Fibrillation.  (2) with respect to the use of 

         103 Rejections:
         Applicant argues that Nath discloses markers for multiple sclerosis and their use in the diagnosis and prognosis of the disease and that the combination of Choudhury et al., Kin et al., Latini et al and Ray et al also fails to disclose or suggest calculating a ratio of Ang-2 to Ang-1.  Applicant further argues that Choudhury et al discloses that Ang-1 levels were similar between patients with atrial fibrillation and control subjects and thus one skilled in the art would not use Ang-1 alone or in combination with Ang-2 to calculate a ratio.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the Examiner has not relied upon Nath for risk of recurrence of atrial fibrillation but rather relied upon the teachings of Choudhury in view of Kin et al., Latini et al and Ray et al for this limitation.  Further as stated supra and in the previous rejections Nath et al teaches that it is well known and conventional in the art to establish a ratio of two or more markers and compare to a ratio reference value to indicate a condition in a subject (e.g. para. 0048).  Thus, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate establish a ratio of Ang-2 to Ang-1 in the modified method of Choudhury because Choudhury specifically teaches measuring both Ang-2 and Ang-1 in the plasma sample and specifically provides a comparison of the Ang-2 to the Ang-1 value (e.g. Table 2 & page 1915).  Thus, Choudhury establishes a ratio and therefore it would be obvious to compare this ratio to a reference ratio because Nath et al shows that it is well known and conventional in the art to establish a ratio of two or more markers and compare to a ratio reference value to indicate a condition in a subject.  Further, it is noted that 103 rejections are based on one of ordinary skill in the art and not the skilled artisan as stated by the applicant.

Conclusion
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641